Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 1 of 10 PageID# 54




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION


  U.S.EQUAL EMPLOYMENT
  OPPORTUNITY COMMISSION,

                 Plaintiff,

         V.
                                                              No. l:i8-cv-01226-MSN

  MEJIA CORP.,d/b/a EL TIO TEX-MEX
 GRILL,


                 Defendant.

                                       CONSENT nF.rRF.ff


         On September 26, 2018, the U.S. Equal Employment Opportunity Commission C^EEOC"
 or "Commission" or "Plaintiff') brought this action against Defendant Mejia Corp. d/b/a El Tio
 Tex-Mex Grill{"Defendant)under Title VII ofdie Civil Rights Act of 1964,as amended ("Title
 VII ),and Title I ofthe Civil Rights Actof1991,alleging thatDefendantsubjected Jose Hernandez
 ("Hernandez") and Jose Menjivar ("Menjivar") to a sex-based hostile work environment. The
 parties desire to resolve this action without the lime and expense ofcontinued litigation and, as a
 result, have jointly formulated a plan to be embodied in a Consent Decree ("Decree") that will
 promote and effectuate the purposes of litle VII.

        This Decree shall not constitute an adjudication on the merits of the Commission's case
 and shall not be construed as an admission by Defendant of any discriminatory practice or of
 liability with respect to Hernandez or Menjivar,nor shall it constitute a waiver by the Commission
 ofany contentions ofdiscrimination.
Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 2 of 10 PageID# 55
Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 3 of 10 PageID# 56
Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 4 of 10 PageID# 57
Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 5 of 10 PageID# 58
Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 6 of 10 PageID# 59
Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 7 of 10 PageID# 60
Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 8 of 10 PageID# 61
Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 9 of 10 PageID# 62
Case 1:18-cv-01226-MSN Document 20 Filed 08/08/19 Page 10 of 10 PageID# 63
